DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11 is objected to because of the following informalities:  the phrase “the tolerance” in line 5 needs to be changed to “a tolerance”.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  the phrase “a memory unit” in line 8 needs to be changed to “the memory unit” and the phrase “a processing unit” in line 12 needs to be changed to “the processing unit”.  Appropriate corrections are required.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-9 and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons. Claim 6 recites: “wherein an undetermined second exercise correspondence is associated with the second fitness condition of the user derived from the exercise data in the first portion of the exercise session, wherein each of the first exercise correspondence of the undetermined second exercise correspondence describes a dependence of a first parameter on a second parameter, wherein the second exercise scheme is executed to monitor the second portion of the exercise session based on a first value of the second parameter and the first exercise correspondence associated with the first value of the second parameter, wherein a second value of the second parameter is associated with the undetermined second exercise correspondence in the second portion, wherein one of the first value of the second parameter and the second value of the second parameter is modified to the other”. The claim recites an “undetermined” second exercise correspondence is associated with the second fitness condition of the user derived from the exercise data in the first portion of the exercise session and wherein the “undetermined” second exercise correspondence describes a dependence of a first parameter on a second parameter. The term “undetermined” implies that such correspondence has not been determined and as such, it is not clear how such correspondence, that is not determined, is associated with the second fitness condition of the user and how it describes a dependence of a first parameter on a second parameter. Furthermore, the claim further recites: “wherein each of the first exercise correspondence of the undetermined second exercise correspondence describes a dependence of a first parameter on a second parameter” and it is not clear what is meant by “each of the first exercise correspondence of the undetermined second exercise correspondence”. However, it appears that applicant’s intention was to recite: “wherein each of the first exercise correspondence and the undetermined second exercise correspondence describes a dependence of a first parameter on a second parameter”. Also, the claim recites: “wherein the second exercise scheme is executed to monitor the second portion of the exercise session based on a first value of the second parameter and the first exercise correspondence associated with the first value of the second parameter, wherein a second value of the second parameter is associated with the undetermined second exercise correspondence in the second portion, wherein one of the first value of the second parameter and the second value of the second parameter is modified to the other”, and it is not clear whether the second portion of the exercise is associated with/involves a first value of the second parameter, the second value of the second parameter, or both. As such, the limitations of claim 6 have rendered the claim incomprehensible and therefore have not been examined on the merits. Further clarification and appropriate corrections are respectfully requested. Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of dependency to claim 6. 
	
	Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reason. Claim 7 recites: “wherein the modified value of the second parameter is adjusted based on a difference of the second parameter associated with the first exercise correspondence and the second parameter associated with the undetermined second exercise correspondence under the condition of the same first parameter”, and it is not clear how the modified value of the second parameter is adjusted based on a difference of the second parameter as opposed to a difference of the (first and second) values of the second parameter. Further clarification and appropriate corrections are respectfully requested. 

	Claims 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons. Claim 8 recites: “wherein an undetermined second exercise correspondence is associated with the second fitness condition of the user derived from the exercise data in the first portion of the exercise session, wherein each of the first exercise correspondence of the undetermined second exercise correspondence describes a dependence of a cardiac output power on an exercise intensity, wherein the second exercise scheme is executed to monitor the second portion of the exercise session based on a first value of the exercise intensity and the first exercise correspondence associated with the first value of the exercise intensity, wherein a second value of the exercise intensity is associated with the undetermined second exercise correspondence in the second portion of the exercise session, wherein one of the first value of the exercise intensity and the second value of the exercise intensity is modified to the other”. The term “undetermined” implies that such correspondence has not been determined and as such, it is not clear how such correspondence that is not determined is associated with the second fitness condition of the user and how it describes a dependence of a cardiac output power on an exercise intensity. Furthermore, the claim further recites: “wherein each of the first exercise correspondence of the undetermined second exercise correspondence describes a dependence of a cardiac output power on an exercise intensity” and it is not clear what is meant by “each of the first exercise correspondence of the undetermined second exercise correspondence”. However, it appears that applicant’s intention was to recite: “wherein each of the first exercise correspondence and the undetermined second exercise correspondence describes a dependence of a cardiac output power on an exercise intensity”. Also, the claim recites: “wherein the second exercise scheme is executed to monitor the second portion of the exercise session based on a first value of the exercise intensity and the first exercise correspondence associated with the first value of the second parameter, wherein a second value of the exercise intensity is associated with the undetermined second exercise correspondence in the second portion, wherein one of the first value of the exercise intensity and the second value of the exercise intensity is modified to the other”, and it is not clear whether the second portion of the exercise is associated with/involves a first value of the exercise intensity, the second value of the exercise intensity, or both. As such, the limitations of claim 8 have rendered the claim incomprehensible and therefore have not been examined on the merits. Further clarification and appropriate corrections are respectfully requested. Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of dependency to claim 8. 
	Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reason. Claim 9 recites: “wherein the modified value of the exercise intensity is adjusted based on a difference of the exercise intensity associated with the first exercise correspondence and the exercise intensity associated with the undetermined second exercise correspondence under the condition of the same cardiac output power”, and it is not clear how the modified value of the exercise intensity is adjusted based on a difference of the exercise intensity as opposed to a difference of (first and second) values of the exercise intensity. Further clarification and appropriate corrections are respectfully requested.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reason. Claim 12 recites: “The method according to claim 10, wherein the exercise record further comprises a third exercise correspondence associated with a third fitness condition of the user, wherein the second exercise correspondence is determined according to a mathematical correspondence constructed from a data set comprising a first data subset and a second data subset, wherein the first data subset comprises the first fitness condition and the first exercise correspondence associated with the first fitness condition, and the second data subset comprises the third fitness condition and the third exercise correspondence associated with the third fitness condition”, while claim 10, to which claim 12 depends on, recites: “wherein the second exercise scheme is executed to monitor the second portion of the exercise session based on a second exercise correspondence associated with the second fitness condition of the user, wherein the second exercise correspondence is determined by the comparison of the second fitness condition of the user derived from the exercise data in the first portion of the exercise session and the first fitness condition of the user in the exercise record of the previous exercise” and it is not clear how the second exercise correspondence is determined; is the second exercise correspondence determined based on comparison of the second fitness condition and the first fitness condition of the user, based on a mathematical correspondence constructed from data comprising a first fitness condition and the third fitness condition, or both (It is unclear which fitness conditions are used in determining the second exercise correspondence). Furthermore, it is unclear how the second exercise correspondence is determined based on the first, second and third fitness condition. As such, the limitations of claim 12, in view of the dependency to claim 10, have rendered the claim incomprehensible and as such, have not been examined on the merits. Further clarification and appropriate corrections are respectfully requested. Claims 13-14 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of dependency to claim 12. 
	
	Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reason. Claim 15 recites: “An apparatus for monitoring an exercise session of a user…comprising: a processing unit; and a memory unit including a computer program code, wherein the memory unit and the computer program code are configured, with the processing unit, to cause the apparatus to perform a process comprising the steps of: providing, by a memory unit, an exercise record of a previous exercise of the user…executing, by a processing unit, a first exercise scheme…executing, by the processing unit, a second exercise scheme…”, and it is not clear whether the claim is directed towards an apparatus or a method, since the preamble of the claim recites an apparatus, while the body of the claim recites various method steps (i.e. providing, executing). Further clarification and appropriate corrections are respectfully requested. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites: a method for monitoring an exercise session of a user, wherein the exercise session comprises a first portion and a second portion following the first portion, the method comprising steps of: providing (by a memory unit) an exercise record of a previous exercise of the user, wherein the exercise record comprises a first exercise correspondence associated with a first fitness condition of the user; executing (by a processing unit) a first exercise scheme to monitor the first portion of the exercise session based on the first exercise correspondence; and executing (by the processing unit) a second exercise scheme to monitor the second portion of the exercise session based on a comparison of a second fitness condition of the user derived from an exercise data in the first portion of the exercise session and the first fitness condition of the user in the exercise record of the previous exercise. The limitation of providing (by a memory unit) an exercise record of a previous exercise of the user, wherein the exercise record comprises a first exercise correspondence associated with a first fitness condition of the user, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind (i.e. recalling/remembering data from a previous exercise performance) but for the recitation of generic computer components. That is, other than reciting “by a memory unit”, nothing in the claim element precludes the step from being performed in the mind. For example, but for “by the memory unit” language, “providing” in the context of this claim encompasses a user recalling, from memory, an exercise record of a previous exercise of the user that comprises a first exercise correspondence associated with a first fitness condition of the user. The limitations of executing (by a processing unit) a first exercise scheme to monitor the first portion of the exercise session based on the first exercise correspondence, and executing (by the processing unit) a second exercise scheme to monitor the second portion of the exercise session based on a comparison of a second fitness condition of the user derived from an exercise data in the first portion of the exercise session and the first fitness condition of the user in the exercise record of the previous exercise, as drafted, are each a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind (planning/ creating one or more exercise schemes in the mind), but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly , the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites two additional elements – using a memory unit and a processing unit to perform providing exercise record and executing exercise schemes steps. The memory unit and the processing unit are recited at a high-level of generality such that it amount not more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a memory unit and a processing unit to perform the recited steps amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply the exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible. 
	With respect to dependent Claims 2-14, the limitations recited in these claims do not add any additional element that integrate the abstract idea into a practical application or that is sufficient to amount to significantly more than the judicial exception. As such, they are also directed to an abstract idea, and not patent eligible. 

	Claim 15, recites: an apparatus for monitoring an exercise session of a user, wherein the exercise session comprises a first portion and a second portion following the first portion, the apparatus comprising: a processing unit, and a memory unit including a computer program code, wherein the memory unit and the computer program code are configured, with the processing unit, to cause the apparatus to perform a process comprising steps of: providing (by a memory unit) an exercise record of a previous exercise of the user, wherein the exercise record comprises a first exercise correspondence associated with a first fitness condition of the user; executing (by a processing unit) a first exercise scheme to monitor the first portion of the exercise session based on the first exercise correspondence; and executing (by the processing unit) a second exercise scheme to monitor the second portion of the exercise session based on a comparison of a second fitness condition of the user derived from an exercise data in the first portion of the exercise session and the first fitness condition of the user in the exercise record of the previous exercise. The limitation of providing (by a memory unit) an exercise record of a previous exercise of the user, wherein the exercise record comprises a first exercise correspondence associated with a first fitness condition of the user, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind (i.e. recalling/remembering data from a previous exercise performance) but for the recitation of generic computer components. That is, other than reciting “by a memory unit”, nothing in the claim element precludes the step from being performed in the mind. For example, but for “by the memory unit” language, “providing” in the context of this claim encompasses a user recalling, from memory, an exercise record of a previous exercise of the user that comprises a first exercise correspondence associated with a first fitness condition of the user. The limitations of executing (by a processing unit) a first exercise scheme to monitor the first portion of the exercise session based on the first exercise correspondence, and executing (by the processing unit) a second exercise scheme to monitor the second portion of the exercise session based on a comparison of a second fitness condition of the user derived from an exercise data in the first portion of the exercise session and the first fitness condition of the user in the exercise record of the previous exercise, as drafted, are each a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind (planning/ creating one or more exercise schemes in the mind), but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly , the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites two additional elements – using a memory unit and a processing unit to perform providing exercise record and executing exercise schemes steps. The memory unit (having a program code) and the processing unit are recited at a high-level of generality such that it amount not more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a memory unit and a processing unit to perform the recited steps amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply the exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible. 

Claim 16 recites: a method for monitoring an exercise session of a user, wherein the exercise session comprises a first portion and a second portion following the first portion, the method comprising steps of: providing (by a memory unit) an exercise record of a previous exercise of the user, wherein the exercise record comprises a first exercise correspondence associated with a first fitness condition of the user; executing (by a processing unit) a first exercise scheme to monitor the first portion of the exercise session based on the first exercise correspondence; and executing (by the processing unit) a second exercise scheme to monitor the second portion of the exercise session based on a comparison of a second fitness condition of the user derived from an exercise data in the first portion of the exercise session and the first fitness condition of the user in the exercise record of the previous exercise, wherein a parameter representing the first fitness condition has a first value and the parameter representing the second fitness condition has a second value, wherein the comparison of the second fitness condition and the first fitness condition is the comparison of the second value of the parameter and the first value of the parameter. The limitation of providing (by a memory unit) an exercise record of a previous exercise of the user, wherein the exercise record comprises a first exercise correspondence associated with a first fitness condition of the user, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind (i.e. recalling/remembering data from a previous exercise performance) but for the recitation of generic computer components. That is, other than reciting “by a memory unit”, nothing in the claim element precludes the step from being performed in the mind. For example, but for “by the memory unit” language, “providing” in the context of this claim encompasses a user recalling, from memory, an exercise record of a previous exercise of the user that comprises a first exercise correspondence associated with a first fitness condition of the user. The limitations of executing (by a processing unit) a first exercise scheme to monitor the first portion of the exercise session based on the first exercise correspondence, and executing (by the processing unit) a second exercise scheme to monitor the second portion of the exercise session based on a comparison of a second fitness condition of the user derived from an exercise data in the first portion of the exercise session and the first fitness condition of the user in the exercise record of the previous exercise, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind (planning/ creating one or more exercise schemes in the mind), but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly , the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites two additional elements – using a memory unit and a processing unit to perform providing exercise record and executing exercise schemes steps. The memory unit and the processing unit are recited at a high-level of generality such that it amount not more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a memory unit and a processing unit to perform the recited steps amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply the exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible. 
	With respect to dependent Claims 17-20, the limitations recited in these claims do not add any additional element that integrate the abstract idea into a practical application or that is sufficient to amount to significantly more than the judicial exception. As such, they are also directed to an abstract idea, and not patent eligible. 


Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 10-11 and 15-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liang et al. (US 2021/0197023 A1).
Regarding claim 1, Liang discloses a method for monitoring an exercise session of a user, wherein the exercise session comprises a first portion and a second portion following the first portion, the method comprising steps of: providing, by a memory unit (14), an exercise record of a previous exercise of the user, wherein the exercise record comprises a first exercise correspondence associated with a first fitness condition of the user (abstract, Fig. 5, ¶ [0005]-[0006], ¶ [0018], ¶ [0023], ¶ [0026]-[0045]); executing, by a processing unit (of computing device 16), a first exercise scheme to monitor the first portion of the exercise session based on the first exercise correspondence (abstract, Fig. 5, ¶ [0005]-[0006], ¶ [0018], ¶ [0023], ¶ [0026]-[0045], i.e. first portion of the exercise session is the portion during which the user performs exercises while data is being collected, which is before making any adjustments); and executing, by the processing unit, a second exercise scheme to monitor the second portion of the exercise session based on a comparison of a second fitness condition of the user derived from an exercise data in the first portion of the exercise session and the first fitness condition of the user in the exercise record of the previous exercise (abstract, Fig. 5, ¶ [0005]-[0006], ¶ [0018], ¶ [0023], ¶ [0026]-[0045], i.e. second portion of the exercise is the portion of the exercise where adjustments to the exercise has been made).  
Regarding claim 2, Liang discloses wherein each of at least one parameter representing the first fitness condition and the second fitness condition respectively has a first value and a second value, wherein the comparison of the second fitness condition and the first fitness condition is the comparison of the second value and the first value (i.e. comparison of values of muscle strength and/or heart rate, ¶ [0026]-[0045]).  
Regarding claim 3, Liang discloses wherein the first exercise correspondence is associated with an exercise intensity (abstract, ¶ [0026]-[0045]).  
Regarding claim 4, Liang discloses wherein the first exercise correspondence describes a dependence of a first parameter on a second parameter (¶ [0026]-[0045], each of muscle strength and Heart rate are dependent on the exercise intensity).
Regarding claim 5, Liang discloses wherein the first exercise correspondence describes a dependence of a cardiac output power (Heart rate) on an exercise intensity (¶ [0038]-[0045]).  
Regarding claim 10, Liang discloses wherein the second exercise scheme is executed to monitor the second portion of the exercise session based on a second exercise correspondence associated with the second fitness condition of the user, wherein the second exercise correspondence is determined by the comparison of the second fitness condition of the user derived from the exercise data in the first portion of the exercise session and the first fitness condition of the user in the exercise record of the previous exercise (¶ [0038]-[0045]).  
 Regarding claim 11, Liang discloses wherein the exercise record of the previous 27Docket No. BIMD2001USexercise further comprises a third exercise correspondence associated with a third fitness condition of the user (i.e. when the peak muscle strength/third fitness condition of the user is determined based on an average value, a median value, or other statistical values of the peak muscle strength intensity monitored during previous exercises), wherein the second exercise scheme is executed to monitor the second portion of the exercise session based on the third exercise correspondence if the tolerance of the second fitness condition and the third fitness condition is within a range (Fig. 5, ¶ [0038]-[0045], if the current muscle strength/second fitness condition is equal to the muscle strength reference value/third fitness condition (zone 2), the exercise intensity is maintained).    
Regarding claim 15, Liang discloses an apparatus for monitoring an exercise session of a user, wherein the exercise session comprises a first portion and a second portion following the first portion, the apparatus comprising: a processing unit (of the computing device 16); and a memory unit (i.e. 14) including a computer program code, wherein the memory unit and 28Docket No. BMD2001US the computer program code are configured, with the processing unit (¶ [0021]-[0022]), to cause the apparatus to perform a process comprising steps of: providing, by a memory unit, an exercise record of a previous exercise of the user, wherein the exercise record comprises a first exercise correspondence associated with a first fitness condition of the user (abstract, Fig. 5, ¶ [0005]-[0006], ¶ [0018], ¶ [0023], ¶ [0026]-[0045]); executing, by a processing unit, a first exercise scheme to monitor the first portion of the exercise session based on the first exercise correspondence (abstract, Fig. 5, ¶ [0005]-[0006], ¶ [0018], ¶ [0023], ¶ [0026]-[0045], i.e. first portion of the exercise session is the portion during which the user performs exercises while data is being collected, which is before making any adjustments); and executing, by the processing unit, a second exercise scheme to monitor the second portion of the exercise session based on a comparison of a second fitness condition of the user derived from an exercise data in the first portion of the exercise session and the first fitness condition of the user in the exercise record of the previous exercise (abstract, Fig. 5, ¶ [0005]-[0006], ¶ [0018], ¶ [0023], ¶ [0026]-[0045], i.e. second portion of the exercise is the portion of the exercise where adjustments to the exercise has been made).    
Regarding claim 16, Liang discloses a method for monitoring an exercise session of a user, wherein the exercise session comprises a first portion and a second portion following the first portion, the method comprising steps of: providing, by a memory unit (14), an exercise record of a previous exercise of the user, wherein the exercise record comprises a first exercise correspondence associated with a first fitness condition of the user (abstract, Fig. 5, ¶ [0005]-[0006], ¶ [0018], ¶ [0023], ¶ [0026]-[0045]); executing, by a processing unit (of the computing device 16), a first exercise scheme to monitor the first portion of the exercise session based on the first exercise correspondence (abstract, Fig. 5, ¶ [0005]-[0006], ¶ [0018], ¶ [0023], ¶ [0026]-[0045], i.e. first portion of the exercise session is the portion during which the user performs exercises while data is being collected, which is before making any adjustments); and executing, by the processing unit, a second exercise scheme to monitor the second portion of the exercise session based on a comparison of a second fitness 29Docket No. BMD2001US condition of the user derived from an exercise data in the first portion of the exercise session and the first fitness condition of the user in the exercise record of the previous exercise (abstract, Fig. 5, ¶ [0005]-[0006], ¶ [0018], ¶ [0023], ¶ [0026]-[0045], i.e. second portion of the exercise is the portion of the exercise where adjustments to the exercise has been made); wherein a parameter representing the first fitness condition has a first value and the parameter representing the second fitness condition has a second value, wherein the comparison of the second fitness condition and the first fitness condition is the comparison of the second value of the parameter and the first value of the parameter (i.e. comparison of values of muscle strength and/or heart rate, ¶ [0026]-[0045]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Liang as applied to claim 16 above, and further in view of Cheng (US 2015/0051721 A1). 
Liang is silent about wherein the parameter is a gradient of an accumulating physiological index, wherein the parameter is a descending rate of a fitness index.  
Regarding claims 17-18, Cheng teaches a method for monitoring an exercise session of a user, wherein a parameter representing a fitness condition of the user is a gradient of an accumulating physiological index, wherein the parameter is a descending rate of a fitness index (¶ [0111]).    
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Liang’s invention such that the parameter is a gradient of an accumulating physiological index, wherein the parameter is a descending rate of a fitness index as taught by Cheng in order to determine user’s stamina/fatigue level more accurately and provide the user with correct and desired intensity levels that are beneficial to the user and prevent the user from potential injuries/over-exercising.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liang as applied to claim 16 above, and further in view of Ogawa (US 2003/0181291 A1).
Liang is silent about wherein the parameter is a gradient of a physiological index, wherein the parameter is an ascending rate of a cardiac output power. 
Regarding claims 19-20, Ogawa teaches a method for monitoring an exercise session of a user, wherein a parameter representing a fitness condition of the user is a gradient of a physiological index, wherein the parameter is an ascending rate of a cardiac output power (¶ [0024]).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Liang’s invention such that the parameter is a gradient of a physiological index, wherein the parameter is an ascending rate of a cardiac output power as taught by Ogawa in order to provide the user with correct and desired intensity levels that are beneficial to the user and prevent the user from potential injuries/over-exercising.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2016/0263439 A1 to Ackland (pertinent to claims 1-20, see Figs. 1-3 and 8, paragraphs [0202], [0226], [0228], [0232]-[0234], [0402], [0480]-[0481], [0537]-[0562]). Please see attached PTO-892 for further pertinent prior art references. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHILA JALALZADEH ABYANEH whose telephone number is (571)270-7403. The examiner can normally be reached Mon - Fri 9:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571)272- 4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHILA JALALZADEH ABYANEH/Examiner, Art Unit 3784